Citation Nr: 0821942	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-35 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for arteriosclerotic 
heart disease, claimed as secondary to type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from March 1943 to November 
1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision in 
which the RO denied service connection for type II diabetes 
mellitus and arteriosclerotic heart disease.  The veteran 
filed a notice of disagreement (NOD) in December 2004, and 
the RO issued a statement of the case (SOC) in September 
2005.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in November 2005.

In November 2006, the veteran testified during a hearing 
before a RO personnel; a transcript of that hearing is of 
record.  Later in November 2006, the RO continued the denials 
of each claim (as reflected in a November 2006 supplemental 
SOC (SSOC)).

In December 2007, the veteran testified during a hearing 
before RO personnel; a transcript of that hearing is also of 
record.  In March 2008, the RO continued the denial of each 
claim (as reflected in a March 2008 SSOC) (recharacterizing 
the claim involving heart disease as one for secondary 
service connection, consistent with the veteran's 
assertions).  

The Board notes that, in a December 2006 memorandum (after 
the first RO hearing), the veteran's representative initially 
indicated that the veteran desired a Board videoconference 
hearing or a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  However, in response to the RO's 
February 2007 letter acknowledging this request later that 
month, the veteran indicated that he desired another hearing 
before RO personnel, even though the form also included a 
Board videoconference or Travel Board hearing among the 
choices.  After the second hearing was held in December 2007, 
the veteran's representative sent a March 2008 letter 
indicating that the veteran had advised him by telephone that 
he wanted his case to be forwarded to the Board "for a 
decision."  The Board finds that the record thus reflects 
that the veteran requested the second RO hearing in lieu of 
the previously-requested Board hearing; hence, the Board 
hearing request has, effectively, been withdrawn.  

In June 2008, a Deputy Vice-Chairman of the Board granted a 
motion to advance this case on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2007) and 
38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Diabetes was not shown in service or for many years 
thereafter, and there is no competent, probative evidence or 
opinion that relates the veteran's diabetes to service.

3.  As service connection for diabetes has not been 
established, there is no legal basis for a grant of service 
connection for arteriosclerotic heart disease secondary to 
diabetes.

CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes 
mellitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  The claim for service connection for arteriosclerotic 
heart disease, as secondary to type II diabetes mellitus, is 
without legal merit.  38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

First addressing the secondary service-connection claim, the 
Board notes that the RO afforded the veteran an opportunity 
to provide information and evidence pertinent to the claim, 
and included the text of 38 C.F.R. § 3.310, the legal 
authority governing this type of claim, in the March 2008 
SSOC.  Further, it appears that all evidence pertinent to the 
claim is of record.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the veteran in connection with this claim.  As will be 
explained below, the claim for secondary service connection 
lacks legal merit; therefore, the duties to notify and assist 
required by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

As regards the claim for service connection for diabetes, a 
pre-rating August 2004 letter provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim for service connection for diabetes as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The August 2004 letter also included a specific request that 
the veteran furnish pertinent evidence in his possession 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  In addition, an attachment to the 
November 2006 SSOC informed the veteran how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.

After issuance of the post-rating notice described above, and 
opportunity for the veteran to respond, the March 2008 SSOC 
reflects readjudication of the claim.  Hence, while some 
notice was provided to the veteran after the November 2004 
initial adjudication of the claim, the veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v.  Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records.  
Pertinent medical evidence associated with the claims file 
consists of the veteran's service medical records, post-
service private medical records, VA outpatient treatment 
(VAOPT) records and reports of VA examinations.  Also of 
record and considered in connection with the appeal are the 
transcripts of the veteran's RO hearings, as well as various 
written statements provided submitted by the veteran and by 
his representative, on his behalf.  Moreover, no further RO 
action prior to appellate consideration of the matters on 
appeal is required.

As explained below, the Board finds that the record presents 
no basis for further examination of the veteran, as his 
representative has requested. The Board also notes that no 
further action to obtain treatment records is necessary.  
During each hearing, the veteran asserted hat he was 
hospitalized for diabetes-related testing several years after 
service at the Butler VA Medical Center (VAMC), and the RO 
requested records of treatment of the veteran between January 
1945 and December 1950 from this facility.  As the Butler 
VAMC's January 2008 response indicated that it did not have 
any such records on file, the RO's actions satisfied VA's 
duty to assist the veteran with regard to these records.  See 
38 C.F.R. § 3.159(c)(2) (2007). 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim for service connection 
for diabetes, at this juncture.  See Mayfield, 20 Vet. App. 
at 543 (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

A.  Diabetes Mellitus

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303(a) (2007).  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Considering each claim on appeal in light of the above-noted 
legal authority, the Board finds that the record does not 
provide a basis for establishing service connection for 
either claimed disability.



The evidence, to include the October 2004 VA examination 
report, reflects that the veteran has been diagnosed with 
diabetes.  However, there is no competent, probative evidence 
of a nexus between this disability and service.

The service medical records reflect no complaints, findings, 
or diagnosis of diabetes or any symptoms of this disability, 
and, during the December 2007 hearing, the veteran indicated 
that he had not sought such treatment during service.  See 
Transcript, p. 2.  Moreover, the report of the November 1945 
separation examination report reflects d normal findings as 
to all systems, including the endocrine system, and the blood 
serology result was negative.  Therefore, diabetes was not 
shown in service.

The medical evidence also reflects that the veteran's 
diabetes was not diagnosed until many years after service.  
The earliest medical indication of diabetes of record is 
reflected in a March 1998 Morristown Memorial Hospital 
discharge summary which indicates that the veteran had a 
thirty year history of diabetes, thus placing the onset of 
this disease about twenty-three years after service.  As 
noted, although the veteran claimed that he sought treatment 
for diabetes shortly after service (see November 2006 
Transcript, p. 2; and December 2007 Transcript, p. 3), the 
VAMC identified by the veteran indicated that it had no 
records of such treatment.  Moreover, a January 1947 VA 
Hospital discharge summary regarding the veteran's admission 
for complaints of anal irritation reflects that the veteran's 
blood chemistry was normal and urinalysis was negative.  The 
Board also points out that the passage of many years between 
discharge from active service and any medical complaints or 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

Further, there is no medical evidence or opinion of a nexus 
between the veteran's diabetes and service, and neither the 
veteran nor his representative has presented or identified 
any such existing evidence or opinion.  In fact, during each 
hearing, the veteran acknowledged that no physician had ever 
expressed an opinion indicating that his diabetes is related 
to service.  See November 2006 Transcript, pp. 2, 7; December 
2007 Transcript, p. 4.  Moreover, there is no medical opinion 
or evidence of such a nexus in the claims file, and 

The Board has also considered the assertions advanced by the 
veteran and on his behalf.  These include the veteran's 
hearing testimony that he was, for the first time in his 
life, constantly thirsty, itchy, and desirous of eating 
sweets during service and shortly thereafter, and that these 
symptoms were early signs of his diabetes.  See November 2006 
Transcript; p. 2; December 2007 Transcript, p. 2.  However, 
these statements are not supported by the evidence of record, 
including the normal separation examination findings and the 
many years between separation from service and clinical 
diagnosis and treatment of diabetes.

Moreover, to the extent that these assertions attempt to 
address the medical matter on which this case turns, i.e., 
the question of whether there exists a medical nexus between 
the veteran's diabetes and service, as laypersons without the 
appropriate medical training and expertise, neither the 
veteran nor his representative is competent to render a 
probative (persuasive) opinion such a medical matter.  See 
Bostain v. West, 11 Vet. App; 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App.492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining, however sincerely, on 
matters requiring medical knowledge).  As such, the lay 
assertions in this regard have no probative value.

As a final point, the Board notes the argument of the 
veteran's representative (advanced in the June 2008 
Appellant's Brief) that the October 2004 VA examination 
report is insufficient, and that a remand for a new 
examination is warranted, because the examiner did not 
express and opinion as to the etiology of the veteran's 
diabetes and did not review the claims file.  See Appellant's 
Brief, p. 3. The Board emphasizes, however, that VA is 
required to provide an examination as to the etiology of a 
diagnosed disability only if the evidence indicates that a 
current disability may be associated with an event, injury, 
or disease that occurred in service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2007), 38 C.F.R. § 
3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

As indicated above, there is no evidence of such in-service 
event, injury, or disease, or medical evidence of record that 
even suggests that the veteran's diabetes is related to 
service.  Consequently, a remand for a new examination and 
opinion as to the etiology of the veteran's diabetes is not 
warranted by the evidence of record.  As to the lack of 
claims file review, VA's General Counsel has held that there 
is no generally applicable rule requiring review of prior 
medical records in connection with all VA compensation and 
pension examinations and that such review may not be 
necessary in all cases.  See VAOPGCPREC 20-95 (July 14, 
1995).  Rather, a VA examiner must review a claimant's prior 
medical records when such review is necessary to ensure a 
fully informed examination or to provide an adequate basis 
for the examiner's findings and conclusions, and 
determination as to whether review of prior medical records 
is necessary in a particular case depends largely upon the 
scope of the examination and the nature of the findings and 
conclusions the examiner is requested to provide.  Id.  In 
this case, given that there is no evidence of diabetes or 
related symptoms in service or for many years thereafter, and 
no medical evidence of record that even suggests that the 
veteran's diabetes is related to service, the Board finds 
that the lack of claims file review by the October 2004 VA 
examiner does not render the examination inadequate or 
warrant a remand for a new examination.
 
For all the foregoing reasons, the claim for service 
connection for diabetes must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, in the absence of 
any competent, probative evidence to support the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002 and Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Heart Disease 

In seeking service connection for arteriosclerotic heart 
disease, the veteran has consistently asserted that this 
disability is secondary to his claimed diabetes.

Under 38 C.F.R. § 3.310(a) (2007), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service- connected disability, but for the degree 
of disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

However, in view of the Board's decision denying service 
connection for diabetes, as noted above, there is no legal 
basis for granting service connection for arteriosclerotic 
heart disease.  Where, as here, service connection for the 
primary disability has been denied, the veteran cannot 
establish entitlement to service connection, pursuant to 38 
C.F.R. § 3.310(a), for a secondary condition.

Under these circumstances, the Board must deny the claim for 
secondary service connection for arteriosclerotic heart 
disease as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for arteriosclerotic heart disease, 
claimed as secondary to type II diabetes mellitus, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


